
	
		II
		110th CONGRESS
		1st Session
		S. 1235
		IN THE SENATE OF THE UNITED STATES
		
			April 26, 2007
			Mr. Cornyn introduced
			 the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To impose appropriate penalties for the assault or murder
		  of a Federal law enforcement officer or Federal judge, for the retaliatory
		  assault or murder of a family member of a Federal law enforcement officer or
		  Federal judge, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Daniel Faulkner Law Enforcement
			 Officers and Judges Protection Act of 2007.
		2.Special
			 penalties for murder or kidnapping of a Federal law enforcement officer or
			 Federal judge
			(a)MurderSection
			 1114 of title 18, United States Code, is amended—
				(1)by inserting
			 (a) before Whoever; and
				(2)by adding at the
			 end the following:
					
						(b)If the victim of
				an offense punishable under this section or section 1117 is a Federal law
				enforcement officer or a United States judge (as those terms are defined in
				section 115), the offender shall be punished by a fine under this title
				and—
							(1)in the case of
				murder in the first degree, or an attempt or conspiracy to commit murder in the
				first degree, death or imprisonment for life;
							(2)in the case of
				murder in the second degree, or an attempt or conspiracy to commit murder in
				the second degree, imprisonment for any term of years not less than 25 or for
				life; and
							(3)in the case of
				voluntary manslaughter, imprisonment for any term of years not less than 10 or
				for
				life.
							.
				(b)KidnappingSection
			 1201(a) of title 18, United States Code, is amended—
				(1)by redesignating
			 subsections (f), (g), and (h) as subsections (g), (h), and (i), respectively;
			 and
				(2)by inserting
			 after subsection (e) the following:
					
						(f)If the victim of
				an offense punishable under subsection (a), (c), or (d) is a Federal law
				enforcement officer or a United States judge (as those terms are defined in
				section 115), the offender shall be punished by a fine under this title and
				imprisonment for any term of years not less than 20 or for life, or, if death
				results, may be sentenced to
				death.
						.
				3.Special
			 penalties for assaulting a Federal law enforcement officer or Federal
			 judge
			(a)In
			 generalSection 111 of title
			 18, United States Code, is amended to read as follows:
				
					111.Assaulting or
				interfering with certain officers or employees
						(a)Officers and
				employees
							(1)In
				generalIt shall be unlawful to—
								(A)assault or
				interfere with an officer or employee described in section 1114, while such
				officer or employee is engaged in, or on account of the performance of,
				official duties;
								(B)assault or
				interfere with an individual who formerly served as an officer or employee
				described in section 1114 on account of the performance of official duties;
				or
								(C)assault or
				interfere with an individual on account of that individual's current or former
				status as an officer or employee described in section 1114.
								(2)PenaltyAny
				person who violates paragraph (1), shall be—
								(A)fined under this
				title;
								(B)(i)in the case of an
				interference or a simple assault, imprisoned for not more than 1 year;
									(ii)in the case of an assault
				involving actual physical contact or the intent to commit any other felony,
				imprisoned for not more than 10 years;
									(iii)in the case of an assault
				resulting in bodily injury, imprisoned for not more than 20 years; or
									(iv)in the case of an assault
				resulting in substantial bodily injury (as that term is defined in section
				113), or if a dangerous weapon was used or possessed during and in relation to
				the offense (including a weapon intended to cause death or danger but that
				fails to do so by reason of a defective component), imprisoned for not more
				than 30 years; or
									(C)fined under
				subparagraph (A) and imprisoned under subparagraph (B).
								(b)Law enforcement
				officers and judges
							(1)In
				generalIf the victim of an assault punishable under this section
				is a Federal law enforcement officer or a United States judge (as those terms
				are defined in section 115)—
								(A)and if the
				assault resulted in substantial bodily injury (as that term is defined in
				section 113), the offender shall be punished by a fine under this title and
				imprisonment for not less 5 years nor more than 30 years; and
								(B)and if the
				assault resulted in serious bodily injury (as that term is defined in section
				2119(2)), or a dangerous weapon was used or possessed during and in relation to
				the offense, the offender shall be punished by a fine under this title and
				imprisonment for any term of years not less than 10 or for life.
								(2)Imposition of
				punishmentEach punishment for criminal conduct described in this
				subsection shall be in addition to any other punishment for other criminal
				conduct during the same criminal
				episode.
							.
			(b)Technical and
			 conforming amendmentThe table of sections at the beginning of
			 chapter 7 of title 18, United States Code, is amended by striking the item
			 relating to section 111 and inserting the following:
				
					
						111. Assaulting or interfering with certain officers or
				employees.
					
					.
			4.Special
			 penalties for retaliating against a Federal law enforcement officer or Federal
			 judge by murdering or assaulting a family member
			(a)In
			 generalSection 115 of title
			 18, United States Code, is amended—
				(1)by redesignating
			 subsections (c) and (d) as subsections (d) and (e), respectively; and
				(2)by inserting
			 after subsection (b) the following:
					
						(c)(1)If an offense
				punishable under this section is committed with the intent to impede,
				intimidate, or interfere with a Federal law enforcement officer or a United
				States judge while that officer or judge is engaged in the performance of
				official duties, with the intent to retaliate against that officer or judge or
				a person who formerly served as such an officer or judge on account of the
				performance of official duties, or with the intent to retaliate against an
				individual on account of that individual's current or former status as such an
				officer or judge, the offender shall be punished—
								(A)in the case of murder, attempted
				murder, conspiracy to murder, or manslaughter, as provided in section
				1114(b);
								(B)in the case of kidnapping, attempted
				kidnapping, or conspiracy to kidnap, as provided in section 1201(f);
								(C)in the case of an assault resulting in
				bodily injury or involving the use or possession of a dangerous weapon during
				and in relation to the offense, as provided for a comparable offense against a
				Federal law enforcement officer or United States judge under section 111;
				and
								(D)in the case of any other assault or
				threat, by a fine under this title and imprisonment for not more than 10
				years.
								(2)Each punishment for criminal conduct
				described in this subsection shall be in addition to any other punishment for
				other criminal conduct during the same criminal
				episode.
							.
				(b)Technical and
			 conforming amendmentSection 2237(e)(1) of title 18, United
			 States Code, is amended by striking in section 115(c) and
			 inserting in section 115.
			5.Authorization
			 for Federal judges and Federal prosecutors to carry firearms
			(a)Authority
				(1)In
			 generalChapter 203 of title 18, United States Code, is amended
			 by inserting after section 3053 the following:
					
						3054.Authority of
				Federal judges and prosecutors to carry firearms
							(a)In
				generalAny justice of the
				United States or judge of the United States (as those terms are defined in
				section 451 of title 28), any judge of a court created under article I of the
				United States Constitution, any bankruptcy judge, any magistrate judge, any
				United States attorney, and any other officer or employee of the Department of
				Justice whose duties include representing the United States in a court of law,
				may carry a firearm.
							(b)RegulationsNot later than 180 days after the date of
				enactment of the Daniel Faulkner Law
				Enforcement Officers and Judges Protection Act of 2007, the
				Attorney General shall promulgate regulations to carry out this section. Such
				regulations may provide for training and regular certification in the use of
				firearms and shall, with respect to justices, judges, bankruptcy judges, and
				magistrate judges, be promulgated after consultation with the Judicial
				Conference of the United
				States.
							.
				(2)Effective
			 dateSection 3054(a) of title 18, United States Code, as added by
			 paragraph (1), shall take effect 90 days after the date on which the Attorney
			 General promulgates regulations under section 3054(b) of title 18, United
			 States Code, as added by paragraph (1).
				(3)Technical and
			 conforming amendmentThe table of sections at the beginning of
			 chapter 203 of title 18, United States Code, is amended by inserting after item
			 relating to section 3053 the following:
					
						
							3054. Authority of Federal judges and prosecutors to carry
				firearms.
						
						.
				(b)Amendments to
			 law enforcement officer safety provisions of title 18
				(1)In
			 generalSection 926B of title 18, United States Code, is amended
			 by adding at the end the following:
					
						(f)For purposes of
				this section, a law enforcement officer of the Amtrak Police Department or a
				law enforcement or police officer of any department or agency of the Federal
				Government qualifies as an employee of a governmental agency who is authorized
				by law to engage in or supervise the prevention, detection, investigation, or
				prosecution of, or the incarceration of any person for, any violation of law,
				and has statutory powers of
				arrest.
						.
				(2)Retired law
			 enforcement officersSection 926C of title 18, United States
			 Code, is amended—
					(A)in subsection (c)—
						(i)in paragraph (3)(A), by striking was
			 regularly employed as a law enforcement officer for an aggregate of 15 years or
			 more and inserting served as a law enforcement officer for an
			 aggregate of 10 years or more;
						(ii)by
			 striking paragraphs (4) and (5) and inserting the following:
							
								(4)during the most
				recent 12-month period, has met, at the expense of the individual, the
				standards for qualification in firearms training for active law enforcement
				officers as set by the former agency of that officer, the State in which that
				officer resides, or a law enforcement agency within the State in which that
				officer resides;
								;
				and
						(iii)by
			 redesignating paragraphs (6) and (7) as paragraphs (5) and (6),
			 respectively;
						(B)in subsection
			 (d)—
						(i)in
			 paragraph (1), by striking to meet the standards established by the
			 agency for training and qualification for active law enforcement officers to
			 carry a firearm of the same type as the concealed firearm and inserting
			 to meet the active duty standards for qualification in firearms training
			 as established by the agency to carry a firearm of the same type as the
			 concealed firearm; and
						(ii)in
			 paragraph (2)(B), by striking otherwise found by the State and
			 all that follows and inserting
							
								otherwise found
			 by the State or a certified firearms instructor that is qualified to conduct a
			 firearms qualification test for active duty officers within that State to have
			 met—(i)the active duty standards for
				qualification in firearms training as established by the State to carry a
				firearm of the same type as the concealed firearm; or
								(ii)if the State has not established
				the standards described in clause (i), standards set by any law enforcement
				agency within that State to carry a firearm of the same type as the concealed
				firearm.
								;
				and
						(C)by adding at the
			 end the following:
						
							(f)In this section,
				the term service with a public agency as a law enforcement officer
				includes service as a law enforcement officer of the Amtrak Police Department
				or as a law enforcement or police officer of any department or agency of the
				Federal
				Government.
							.
					6.Limitation on
			 damages incurred during commission of a felony or crime of violence
			(a)In
			 generalSection 1979 of the Revised States (42 U.S.C. 1983) is
			 amended by—
				(1)striking
			 except that in any action and all that follows through
			 relief was unavailable. and inserting the following: “except
			 that—
					
						(1)in any action
				brought against a judicial officer for an act or omission taken in the judicial
				capacity of that officer, injunctive relief shall not be granted unless a
				declaratory decree was violated or declaratory relief was unavailable;
				and
						(2)in any action seeking redress for a
				deprivation that was incurred in the course of, or as a result of, or is
				related to, conduct by the injured party that, more likely than not,
				constituted a felony or a crime of violence (as that term is defined in section
				16 of title 18, United States Code) (including any deprivation in the course of
				arrest or apprehension for, or the investigation, prosecution, or adjudication
				of, such an offense), a court shall not have jurisdiction to consider a claim
				for damages other than for necessary out-of-pocket expenditures and other
				monetary loss.
						;
				and
				(2)indenting the last sentence as an
			 undesignated paragraph.
				(b)Attorney's
			 feesSection 722(b) of the
			 Revised Statutes (42 U.S.C. 1988(b)) is amended by striking except that
			 in any action and all that follows and inserting the following: “except
			 that—
				
					(1)in any action brought against a judicial
				officer for an act or omission taken in the judicial capacity of that officer,
				such officer shall not be held liable for any costs, including attorneys fees,
				unless such action was clearly in excess of the jurisdiction of that officer;
				and
					(2)in any action seeking redress for a
				deprivation that was incurred in the course of, or as a result of, or is
				related to, conduct by the injured party that, more likely than not,
				constituted a felony or a crime of violence (as that term is defined in section
				16 of title 18, United States Code) (including any deprivation in the course of
				arrest or apprehension for, or the investigation, prosecution, or adjudication
				of, such an offense), the court may not allow such party to recover attorney's
				fees.
					.
			7.Federal review
			 of State conviction for murder of a law enforcement officer or judge
			(a)In
			 generalSection 2254 of title 28, United States Code, is amended
			 by adding at the end the following:
				
					(j)(1)For an application for
				a writ of habeas corpus on behalf of a person in custody pursuant to the
				judgment of a State court for a crime that involved the killing of a public
				safety officer (as that term is defined in section 1204 of the Omnibus Crime
				Control and Safe Streets Act of 1968 (42 U.S.C. 3796b)) or judge, while the
				public safety officer or judge was engaged in the performance of official
				duties, or on account of the public safety officer's or judge's performance of
				official duties or status as a public safety officer or judge—
							(A)the application shall be subject to
				the time limitations and other requirements under sections 2263, 2264, and
				2266; and
							(B)the court shall not consider claims
				relating to sentencing that were adjudicated in a State court.
							(2)Sections 2251, 2262, and 2101 are the
				exclusive sources of authority for Federal courts to stay a sentence of death
				entered by a State court in a case described in paragraph
				(1).
						.
			(b)RulesRule
			 11 of the Rules Governing Section 2254 Cases in the United States District
			 Courts is amended by adding at the end the following: Rule 60(b)(6) of
			 the Federal Rules of Civil Procedure shall not apply to a proceeding under
			 these rules in a case that is described in section 2254(j) of title 28, United
			 States Code..
			(c)Finality of
			 determinationSection 2244(b)(3)(E) of title 28, United States
			 Code, is amended by striking the subject of a petition and all
			 that follows and inserting: reheard in the court of appeals or reviewed
			 by writ of certiorari..
			(d)Effective date
			 and applicability
				(1)In
			 generalThis section and the amendments made by this section
			 shall apply to any case pending on or after the date of enactment of this
			 Act.
				(2)Time
			 limitsIn a case pending on the date of enactment of this Act, if
			 the amendments made by this section impose a time limit for taking certain
			 action, the period of which began before the date of enactment of this Act, the
			 period of such time limit shall begin on the date of enactment of this
			 Act.
				(3)ExceptionThe
			 amendments made by this section shall not bar consideration under section
			 2266(b)(3)(B) of title 28, United States Code, of an amendment to an
			 application for a writ of habeas corpus that is pending on the date of
			 enactment of this Act, if the amendment to the petition was adjudicated by the
			 court prior to the date of enactment of this Act.
				
